office_of_chief_counsel internal_revenue_service memorandum number release date cc pa cconrad gl-122059-18 uilc date date to ann l darnold senior attorney oklahoma city small_business self-employed from pamela wilson fuller senior technician reviewer procedure administration subject overpayment interest on non-liable spouse's remittance this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend husband wife wife year year year year year year year year year date a date b date c -------------------- ------------------- ------------------------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ---------------- ----------------- ------------------- gl-122059-18 date d date e amount amount amount amount amount state issue ----------------- ----------- ------------------ ---------------- -------------- ---------------- ------------ --------- whether interest is allowable on the refund of a remittance made by a non-liable spouse that the service incorrectly applied to the liable spouse’s tax_liability conclusion yes interest is allowable on the overpayment from the date the remittance was received and applied by the service date c year pursuant to sec_6611 and the date the interest stops depends on whether the overpayment is credited or refunded facts husband and wife accrued a joint tax_liability for the tax years year through year husband and wife divorced in year husband married wife in year in year husband and wife 1’s joint tax_liabilities remained outstanding in year wife and husband purchased real_property in state the state property the service properly filed a notice_of_federal_tax_lien with respect to husband’s joint tax_liability with wife pursuant to sec_6325 wife and husband requested a certificate of discharge to remove the lien from the state property in exchange for payment equal to the value of the government’s interest in the property on date a year wife and husband sold the state property for amount on date b year the service issued a letter conditional commitment to discharge certain property from federal_tax_lien to husband and wife which incorrectly stated that the government’s interest in the state property was equal to nearly the full amount of the sale proceeds the incorrect letter also stated that this was the amount required to be remitted to the service in order to receive a certificate of discharge based on the information in the the form_911 provides that a tax_liability accrued for tax years year 2-year although the service ultimately applied the remittance to tax years year and year the difference between the amount provided in the letter and the actual amount of sale proceeds from the sale of the state property is amount gl-122059-18 letter the title collection company remitted a check for the full amount of the sale proceeds amount to the service on date c year consistent with the erroneous information in the letter the service applied the full amount of the remittance to husband and wife 1’s year and year joint tax accounts at some point wife realized that the information in the letter was incorrect and that at least a portion of her share of the sale proceeds had been applied to husband’s separate tax_liability on date d year wife filed a form_843 claim_for_refund and request for abatement which requested a refund in the amount of amount one-half of the proceeds from the sale of the state property also on date d year wife and husband filed a form_911 request for taxpayer_advocate_service assistance and application_for taxpayer_assistance_order which requested assistance to recover wife 2’s requested refund the service initially concluded that wife was entitled to the refund in the amount of amount on date e year before the service issued the refund it learned that wife and husband had unpaid joint tax_liabilities for tax years year and year the service credited portions of wife 2’s overpayment against her joint tax_liabilities for year sec_12 and law and analysis it is well settled that the government may only pay interest if specifically allowed by a statutory provision fors v united_states cl_ct ct_cl citing library of congress v shaw u s pincite s ct pincite 329_us_585 91_led_521 67_sct_398 127_us_251 32_led_159 8_sct_1156 sec_6611 provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 the code and regulations do not define an overpayment the supreme court stated w e read the word overpayment in its usual sense as meaning any payment in excess of that which is properly due 332_us_524 see also 494_us_596 n the common sense interpretation is that a tax is overpaid when a taxpayer pays more than is owed for whatever reason or no reason at all sec_6611 provides the period for which interest shall be allowed and paid on an overpayment_of_tax pursuant to sec_6611 in the case of a credit interest shall be allowed and paid from the date of the overpayment to the due_date of the amount against which credit is taken sec_6611 provides that in the case of a refund overpayment interest shall be allowed and paid from the date of the gl-122059-18 overpayment to a date to be determined by the secretary preceding the date of the refund check by not more than days here the remittance of wife 2’s amount which was made in response to the incorrect instructions in the service’s letter regarding tax years year sec_1 and created an overpayment_of_tax when the service applied it to year sec_1 and because wife had no tax_liability for year sec_1 and pursuant to sec_6611 overpayment interest is allowable from date c year the date the remittance created the overpayment as provided above the date that overpayment interest stops running depends on whether the service credits or refunds the overpayment here the service credited portions of wife 2’s overpayment against her unpaid tax_liabilities for year sec_12 and in the amounts of amount and amount respectively with respect to the portion of the overpayment credited to wife 2’s joint year liability interest stops on the due_date of wife 2’s year joint_return because the amount overpayment arose after the due_date of wife 2’s year joint tax_return no interest is allowable on the portion of the overpayment credited to year with respect the portion of the overpayment credited to wife 2’s joint year liability interest stops on the due_date of wife 2’s year joint tax_return see sec_6611 pursuant to sec_6611 if the remaining amount of the overpayment is refunded interest is allowable to a date preceding the date of the refund check by not more than days if it is credited to another liability interest is allowable to the due_date of the amount against which credit is taken this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
